     Case 2:20-cv-05076-JAK-SP Document 44 Filed 03/04/21 Page 1 of 4 Page ID #:498



 1   Bruce Kokozian, Esq. (SBN 195723)
     bkokozian@kokozianlawfirm.com
 2   Alex DiBona, Esq. (SBN 265744)
     dibona@kokozianlawfirm.com
 3   KOKOZIAN LAW FIRM, APC
     9440 South Santa Monica Blvd., Suite 510
 4   Beverly Hills, CA 90210
     Telephone (323) 857-5900
 5   Facsimile (310) 275-6301
 6   KEITH TENNISON, an Individual, on behalf
     of himself and all others similarly situated
 7
                             UNITED STATES DISTRICT COURT
 8
                           CENTRAL DISTRICT OF CALIFORNIA
 9

10

11   KEITH TENNISON, an Individual, on )         CASE NO.: 2:20-cv-05076-JAK (SP)
     behalf of himself and all others  )
12   similarly situated                )
13                                     )         JOINT STIPULATION TO REMAND TO
                                                 STATE COURT FOR THE COUNTY OF
                                       )         LOS ANGELES
14                      Plaintiffs,    )
15                                     )         [[Proposed] Order Filed Concurrently
                                                 herewith]
                   v.                  )
16
                                       )
17   HUB GROUP TRUCKING, INC.;         )         Complaint Filed: April 27, 2020
     ESTENSON LOGISTICS, LLC and       )
18                                               Notice of Removal: June 08, 2020
     DOES 1 through 100, Inclusive     )
19                                     )
                                       )
20
                        Defendants.    )
21

22         THE PARTIES, BY AND THROUGH THEIR ATTORNEYS OF RECORD,
23   HEREBY STIPULATE AS FOLLOWS:
24         1.     Plaintiff Keith Tennison (“Plaintiff”) and Defendants Hub Group Trucking,
25   Inc. and Estenson Logistics, LLC (“Defendants”) (collectively the “Parties”) reach this
26   stipulation based on the following facts:
27         2.     On or about April 27, 2020, Plaintiff filed this action in the Superior Court
28   for the County of Los Angeles and it was assigned Case No.: 20STCV16259 (the
                                                 1
                                       STIPULATION TO REMAND
     Case 2:20-cv-05076-JAK-SP Document 44 Filed 03/04/21 Page 2 of 4 Page ID #:499



 1   “Action”). Plaintiff initially brought this Action as a putative class alleging violations of
 2   the California Labor Code and California’s Unfair Competition Law on behalf of current
 3   and former employees of Defendants. Defendants removed the Action to the Central
 4   District on June 8, 2020, pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28
 5   U.S.C. § 1332(d). (ECF No. 1.)
 6         3.     On December 28, 2020, this Court denied Plaintiff’s Motion for Remand.
 7   (ECF No. 32.)
 8         4.     On February 26, 2021, Plaintiff, per the Court order’s, filed a Second
 9   Amended Complaint dismissing all class claims and setting forth only individualized
10   claims. (ECF No. 43.)
11         5.     There is good cause for this Action to be remanded to the County of Los
12   Angeles Superior Court in the State of California as this Court no longer has jurisdiction
13   over this matter. Namely, as mentioned above, Defendants removed this matter pursuant
14   to CAFA. However, now that Plaintiff has dismissed his class claims and only seeks
15   relief as an individual, the amount in controversy no longer exceeds the aggregate value
16   of five million dollars ($5,000,000.00) and there are no longer putative class members.
17   Therefore, the Court no longer has original jurisdiction pursuant to 28 U.S.C. § 1332(d).
18         6.     Accordingly, the Parties stipulate and request that this matter, Case No.
19   2:20-cv-05076-JAK (SP), be remanded to state court.
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                  2
                                        STIPULATION TO REMAND
     Case 2:20-cv-05076-JAK-SP Document 44 Filed 03/04/21 Page 3 of 4 Page ID #:500



 1         7.     The Parties further stipulate that each party bear their own attorneys’ fees
 2   and costs related to this remand of the Action pursuant to this Stipulation and Order. 1
 3       IT IS SO STIPULATED.
     DATED: March 04, 2021                   KOKOZIAN LAW FIRM, APC
 4

 5
                                             By: /s/ Alex DiBona
 6                                                  Bruce Kokozian, Esq.
                                                    Alex DiBona, Esq.
 7
                                                    Attorneys for Plaintiff
 8

 9   DATED: March 04, 2021                     OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
10

11

12                                             By: /s/ Carmen M. Aguado
                                                   Robert R. Roginson
13                                                 Paloma P. Peracchio
                                                   Carmen M. Aguado
14
                                                   Attorneys for Defendants
15                                                 HUB GROUP TRUCKING, INC. and
                                                   ESTENSON LOGISTICS, LLC
16

17

18

19

20

21

22

23

24

25

26
     1
      Alex DiBona am the ECF User whose ID and password are being used to file this Joint
27   Status Report. In compliance with Local Rule 5-4.3.4(a)(2)(i), I hereby attest that attorney,
     Carmen M. Aguado, Esq. concurred in this filing.
28
                                                 3
                                       STIPULATION TO REMAND
     Case 2:20-cv-05076-JAK-SP Document 44 Filed 03/04/21 Page 4 of 4 Page ID #:501



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
                                    STIPULATION TO REMAND
